Citation Nr: 1025790	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.

2.  Entitlement to service connection for claimed erectile 
dysfunction, to include as secondary to the service-connected 
varicocele.

3.  Entitlement to service connection for claimed degenerative 
disc disease of the lumbar spine.

4.  Entitlement to service connection for a claimed hip 
condition, to include as secondary to the service-connected back 
disability.

5.  Entitlement to service connection for a claimed leg disorder, 
to include as secondary to the service-connected back disability.

6.  Entitlement to service connection for claimed major 
depression, to include as secondary to the service-connected back 
disability.

7.  Entitlement to an increased rating in excess of 10 percent 
for the service-connected residuals of surgery for left 
varicocele.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1983 to September 1987.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from November 2006 and October 2007 rating decisions by 
the RO.  

A December 2008 rating decision increased the rating for the 
service-connected residuals of surgery for a left varicocele from 
noncompensable to 10 percent, effective on July 28, 2006 (the 
date of the claim).  Since the assignment of this disability 
rating during the appeal does not constitute a full grant of the 
benefit sought, the issue concerning the degree of disability 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

By way of a March 2009 rating decision, the Veteran was awarded 
service connection for bilateral hearing loss, and that matter is 
no longer on appeal.

The Veteran testified at a hearing held at the RO in July 2008.  
He later testified via a videoconference hearing from the RO 
before the undersigned Veterans Law Judge in April 2010.  A 
transcript of each hearing is of record.  

The issues of service connection for a back disorder and 
secondary service connection for hip, leg and depressive 
disorders and the claim for an increased rating in excess of 10 
percent for the service-connected residuals of surgery for left 
varicocele are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated tinnitus is shown as likely as not 
to have had its clinical onset due to excessive noise exposure 
during the Veteran's period of active service.  

2.  The currently demonstrated erectile dysfunction is shown as 
likely as not to be due to the varicocele that was treated during 
the Veteran's active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by erectile dysfunction is proximately due 
to or the result of the service-connected varicocele.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing VCAA have 
been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.  


II.  Service Connection for Tinnitus and Erectile Dysfunction

The Veteran asserts that his erectile dysfunction is the residual 
of surgery for left varicocele.  He also asserts that his 
tinnitus is due to loud noise exposure in service.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 38 C.F.R.
§ 3.303(a).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  VA will not concede a nonservice-connected 
disease or injury was aggravated by a service-connected disease 
or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury.  38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the evidence is 
against the claim, then it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.  

The service treatment records do not show complaints or findings 
of erectile dysfunction or tinnitus during the Veteran's period 
of active service.  However, the Veteran is shown to have 
sustained a documented hearing loss in service, as noted on the 
separation examination.  The service treatment records further 
reflect that the Veteran underwent surgery for left varicocele in 
service.  Moreover, he is service-connected for residuals of 
surgery for left varicocele.

The post-service medical records, in part, reflect that the 
Veteran complained of having difficulty in maintaining erections 
less than a month after he left active service.  (See October 13, 
1987 Private Treatment Record).  He told the private physician 
that this started a month earlier during active duty.  Moreover, 
the December 2008 rating decision assigned a 10 percent rating 
for residuals of surgery for a left varicocele manifested by pain 
and difficulty in maintaining erections.

The Veteran underwent a VA genitourinary examination in August 
2006.  He told the VA examiner that he was diagnosed with left 
testicular varicocele in 1987.  He reported having difficulty 
with attaining a meaningful erection.  

The Veteran was diagnosed, in part, with erectile dysfunction.  
The VA examiner did not provide an etiology opinion.  However, 
the Veteran submitted a private opinion from Dr. P. E. who opined 
that the varicocele procedure most likely as not was a 
contributing factor to his erectile dysfunction.  (See July 2008 
Written Statement from Dr. P. E.).  

The Veteran underwent an audiological VA examination in February 
2009.  The Veteran complained of having tinnitus as a result of 
noise exposure from discharging weapons in service.  The Veteran 
reported that the onset of tinnitus was in 1984.  

The VA examiner diagnosed the Veteran with tinnitus.  The VA 
examiner concluded that he felt that the tinnitus was less likely 
than not related to noise exposure in service.  His rationale was 
partly premised on the fact that the Veteran first complained of 
tinnitus in July 2008.  (See July 2008 report from Audiological 
Associates of Spartanburg).  

Yet, the VA examiner also noted that the Veteran had normal 
hearing upon entrance into service, but had noted hearing loss 
upon separation in the left ear that could be consistent with 
right-handed gun firing.  

The Board thus finds the February 2009 VA examination to be of 
only limited probative value in this matter.  See Hayes v. Brown, 
5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence").  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

While the VA examiner found that the Veteran first complained of 
tinnitus in July 2008, the Veteran's credible lay assertions of 
having had tinnitus since developing his documented hearing loss 
in service due to excessive noise exposure in connection with his 
military occupational specialty (MOS) with the Field Artillery.  

The Board notes that the Court has determined that, for tinnitus, 
a Veteran is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(a veteran is competent to report that on which he or she has 
personal knowledge).  

Combining the credible lay evidence, the July 2008 audiological 
examination and private treatment records showing a diagnosis of 
tinnitus and erectile dysfunction with his service records 
reflecting hearing loss in service and complaints of erectile 
function less than month after separation from service, the Board 
finds the evidence to be in relative equipoise.   

Accordingly, in resolving all reasonable doubt in favor of the 
Veteran, service connection for tinnitus and erectile dysfunction 
is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is granted.

Service connection for erectile dysfunction as secondary to the 
service-connected varicocele is granted.


REMAND

The evidence reflects that the service-connected left varicocele 
residuals may have worsened since his last VA examination in 
August 2006.  Specifically, the Veteran's private physician 
stated, in essence, that the Veteran had various urologic 
problems, to include hypogonadism and erectile dysfunction.  He 
also stated that recent semen analysis showed severely low sperm 
count with no sperm detected, which was likely related to 
testicular atrophy following the varicocelectomy procedure.  (See 
Written Statement dated in March 2009).  
 
The VA Office of General Counsel has held that, while a lapse of 
time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed in 
instances where the Veteran has reported a worsening in the 
disability since his last examination.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).  Therefore, additional development is warranted 
to obtain a new VA examination.

With regard to the claimed back disability, the service treatment 
records reflect that the Veteran complained of having back pain 
in June 1984 from a motor vehicle accident that occurred in April 
1984.  It was noted, in part, that repeated physical examinations 
failed to provide a reason for his continued pain.  He was 
referred to an orthopedic clinic.  The Veteran was diagnosed with 
lumbar strain.  The Veteran had numerous complaints of back pain 
during service.  (See STRs dated from June 1984 to December 
1985).  Upon separation in July 1987, the Veteran was clinically 
evaluated as having a normal spine.

A July 1997 private medical record reflected a history of 
complaints of low back pain since the motor vehicle accident in 
1984.  Upon examination, the Veteran had palpable spasms in the 
paraspinal muscles.  The Veteran was again diagnosed with low 
back strain.  

The subsequent treatment records reflect that the Veteran injured 
his back in 2004 from another motor vehicle accident.  The 
Veteran was diagnosed with discogenic disease of the spine.  An 
October 2006 MRI (magnetic resonance imaging) revealed mild 
degenerative disc disease of the L3-L4 through L5-S1 levels.

The Veteran underwent a VA examination in September 2007.  The VA 
examiner reviewed the claims file, but stated that, in essence, 
that many of the records were not legible.  She stated, in part, 
that the Veteran denied having a motor vehicle accident while on 
active duty or not until he became a civilian.  She diagnosed the 
Veteran with degenerative disc disease of the lumbar spine.  She 
concluded that it was less likely than not resulting from 
injuries in the service.  

Her rationale was primarily premised on the fact that there was 
no chronic diagnosis made within service or within one year of 
service; and that there was no evidence of medical care needed 
until he had a motor vehicle accident as a civilian.  

The Board finds in this regard that the facts on which the VA 
examiner's rationale is premised are flawed.  

First, the Veteran had the initial motor vehicle accident during 
active service in April 1984 (not necessarily during active duty 
hours).  

Further, there is evidence of chronic complaints of back pain in 
service and the Veteran was diagnosed with lumbar strain while in 
service.  

Further, a private medical record dated in July 1997 again 
diagnosed the Veteran with lumbar strain, which was prior to his 
second automobile accident in 2004.  

Moreover, the Veteran is now in receipt of Social Security 
disability, in part, for his back.  The Social Security 
Administration (SSA) records are associated with the claims file, 
but were not of record at the time of the VA examination.  Once 
VA undertakes the effort to provide an examination, it must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Therefore, the Board finds that another VA examination addressing 
the Veteran's claim is "necessary" pursuant to 38 U.S.C.A. § 
5103A(d).  

With regard to the claimed hip and leg disorders and depression, 
the Veteran asserts that these disabilities are secondary to his 
back disability.  As this matter is inextricably intertwined with 
the Veteran's claim of service connection for a back disability, 
the Board must defer further action as to these matters.  See 
Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (if matter on 
appeal is inextricably intertwined with an issue or claim still 
pending before VA, for reasons of judicial economy or on 
prudential grounds, review of merits of the claim or issue 
adjudicated will generally be deferred for further adjudication, 
as appropriate, with the other "inextricably intertwined" 
matters still being adjudicated below).  

Prior to arranging for the Veteran to undergo further VA 
examination, VA should obtain and associate with the claims 
folder any outstanding VA medical records and private medical 
records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards requests 
for records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to obtain all outstanding records of 
treatment of the Veteran by VA and/or any 
other pertinent medical facility for the 
claimed low back condition, any hip or leg 
disorder, depression and for the service-
connected left varicocele .  All records 
and/or responses received should be 
associated with the claims folder.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

2.  Then, the Veteran should be afforded a 
VA genitourinary examination to determine 
the current severity of the service-
connected residuals of surgery for a left 
varicocele.  The examiner should also 
delineate any and all symptoms associated 
with the service-connected left varicocele.  
The claims folder and a copy of this remand 
must be made available to the examiner who 
should note in the examination report that 
the claims folder was reviewed.  All 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted and the results of such 
should be included in the examination 
report.

In particular, the examiner should indicate 
whether the Veteran's left varicocele 
results in infertility/sterility, voiding, 
and/or renal dysfunction.  If so, the 
examiner should discuss the severity of 
such.  The examiner must provide a complete 
rationale for any stated opinion.  

3.  The RO also should schedule the Veteran 
for another VA examination in order to 
determine the nature and likely etiology 
the low back condition.  

The claims folder and a copy of this REMAND 
must be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, any recent 
medical records obtained, and a copy of 
this remand.  

Based on a full review of the record, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's current low back 
disability is due to the motor vehicle 
accident suffered in April 1984 or other 
event or incident of his active service.  

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination, as noted.  

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

4.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims remaining on appeal 
in light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.  
Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


